***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-28289
                                                              16-MAR-2012
                                                              09:13 AM




             IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                 ---o0o---


 HEINRICH ALEXANDER RIETHBROCK, Petitioner/Plaintiff-Appellant,

                                     vs.

         MARION BARBARA LANGE, Respondent/Defendant-Appellee.


                              NO. SCWC-28289

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 28289; FC-D. NO. 04-1-0147)

                              MARCH 16, 2012

   RECKTENWALD, C.J., NAKAYAMA, ACOBA, DUFFY, AND MCKENNA, JJ.

              OPINION OF THE COURT BY RECKTENWALD, C.J.

            Heinrich Alexander Riethbrock and Marion Barbara Lange

were married in 1997.      Riethbrock filed a Complaint for Divorce

in 2004.    The Family Court of the Second Circuit (family court)1

granted the parties’ stipulated divorce decree on August 8, 2005,

reserving jurisdiction over division of the parties’ assets and



     1
            The Honorable Simone C. Polak presided.
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



debts.

          Riethbrock subsequently failed to appear at various

hearings, failed to respond to Lange’s discovery requests, and

requested numerous continuances.         On Lange’s motion, the family

court issued a series of orders that indicated its intent to

award Lange a one-half share of the parties’ real property

located in Pukalani, Maui.      On June 8, 2006, the family court

granted Lange’s request to list the Pukalani property for sale,

and subsequently filed various orders to effectuate the sale of

the property.   On October 5, 2006, Riethbrock filed a motion to

stay the sale of the Pukalani property and to dismiss, in which

he argued that the family court did not have jurisdiction to

order the sale because it had failed to enter judgment or issue a

ruling dividing the Pukalani property within one year of entering

its stipulated divorce decree, as required under this court’s

holding in Boulton v. Boulton, 69 Haw. 1, 730 P.2d 338 (1986),

which interpreted Hawai#i Revised Statutes (HRS) § 580-56(d).2             On

October 26, 2006, the family court filed its Order Denying

Pending Motions, in which it denied Riethbrock’s motion for stay



     2
          HRS § 580-56(d) (2006) provides:

          Following the entry of a decree of divorce, or the
          entry of a decree or order finally dividing the
          property of the parties to a matrimonial action if the
          same is reserved in the decree of divorce, or the
          elapse of one year after entry of a decree or order
          reserving the final division of property of the party,
          a divorced spouse shall not be entitled to dower or
          curtesy in the former spouse’s real estate, or any
          part thereof, nor to any share of the former spouse’s
          personal estate.

                                     2
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



and for dismissal.    On January 23, 2007, the family court filed

an order authorizing escrow to release a portion of the proceeds

from the sale of the Pukalani property to Lange.

          On appeal to the Intermediate Court of Appeals,

Riethbrock argued that: (1) the family court erred in denying his

motion to stay and to dismiss because it did not have

jurisdiction to divide the Pukalani property after the passage of

one year, and (2) the family court’s order releasing the funds

from escrow violated his constitutional rights to due process and

equal protection.    The ICA held that the family court implicitly

divided the Pukalani property in its orders prior to the one year

limitation set forth in Boulton and HRS § 580-56(d), and

accordingly had jurisdiction to order the sale of the property to

enforce its prior property division.        Riethbrock v. Lange, Nos.

28289 and 28694, 2011 WL 3455829, at *1-2 (Haw. Ct. App. Aug. 8,

2011)(SDO).   The ICA further determined that it lacked

jurisdiction to consider Riethbrock’s contention regarding the

order releasing funds from escrow because Riethbrock failed to

appeal that order.    Id. at *2.

          In his application, Riethbrock presents the following

two questions:
          [1.] Did the [ICA] gravely err holding that the
          [family court] had jurisdiction to divide the Pukalani
          property more than a year after filing the divorce
          decree, all in violation of Boulton v. Boulton, 69
Haw. 1, 730 P.2d 338 (1986), and HRS § 580-56(d)?

          [2.] Did the ICA gravely err in depriving
          [Riethbrock] of due process by holding that the
          [c]ourt lacked jurisdiction to decide that the ex
          parte motion releasing the sale proceeds from escrow?

                                     3
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***




(Formatting altered).

           We conclude that HRS § 580-56(d) was intended to apply

only in the narrow context of limiting a spouse’s right to dower

or curtesy in his or her deceased former spouse’s estate.

Accordingly, we overrule Boulton and hold that HRS § 580-56(d)

did not divest the family court of jurisdiction over the property

division in the instant case.        We further hold that the ICA did

not have jurisdiction to address the family court’s order

releasing funds from escrow because Riethbrock failed to appeal

that order.    Accordingly, we affirm the judgment of the ICA.

                              I.   Background

A.   Family Court Proceedings

           On July 15, 1997, Riethbrock and Lange, both natives of

Germany, were married in Maui, where they had been living since

1996.   The couple had a daughter who was born in 1999.

           On April 2, 2004, Riethbrock filed a Complaint for

Divorce on grounds that the marriage was “irretrievably broken.”

Lange filed an Answer on April 13, 2004 stating that the marriage

was “irretrievably broken” and that “[a]ll assets should be

divided in a just and equitable way between the parties.”              In his

“Position Statement,” Riethbrock contended that he should be

entitled to the Pukalani property as his “sole and separate

property” because he had acquired the Pukalani property “after

the parties’ separation in July 2001 and [Lange] has made no

monetary contribution and has never resided this [sic] real

                                      4
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



property.”   Conversely, in her “Position Statement,” Lange argued

that she and Riethbrock began to live separately when Riethbrock

moved onto the Pukalani property, which was “purchased while the

parties were married and living together[,]” and that the

Pukalani property should “be divided in accordance with Hawai#i

Partnership principles with [Lange] having a one-half interest.”

           The family court initially set the case for trial on

November 18 and 19, 2004, but the trial was continued.            On

April 1, 2005, Riethbrock filed an amended Position Statement in

which he asserted that awarding him the Pukalani property would

“take[] into consideration the assets of [Riethbrock] existing at

the time of the marriage and assets acquired since that time.”

At an April 8, 2005 hearing, Lange orally moved to continue trial

based on the need for additional information to be provided to

the court regarding the awarding of child custody and visitation.

The family court continued trial to June 24, 2005, and it appears

the trial was subsequently continued again to July 14 and 15,

2005.   Riethbrock subsequently moved for another continuance on

grounds that he was in Germany and could not return to Hawai#i

because he did not have a valid visa.        Lange opposed the motion.

The family court denied Riethbrock’s motion with respect to the

divorce and custody and visitation rights, but granted it with

respect to the property division.        Accordingly, the family court

continued trial on issues relating to the property division to

December 15 and 16, 2005.


                                     5
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



            A partial trial on the divorce and child custody issues

was held on July 14, 2005, and on August 8, 2005, the family

court filed its Stipulated Decree Granting Divorce and Awarding

Child Custody, in which it awarded sole legal and physical

custody of their daughter to Lange.         The family court “reserved”

“[a]ll other divorce issues, including but not limited to child

support and the division of assets and debts[.]”

            On December 13, 2005, Riethbrock sent the family court

a fax requesting a continuance because he was suffering from

pneumonia and pleurisy.       It appears that at a December 14, 2005

hearing,3 Lange orally moved that Riethbrock submit to an

independent medical examination and Riethbrock’s counsel orally

moved to continue trial.       The family court granted both motions

and trial was continued to February 3, 2006.           On December 15,

2005, Riethbrock’s counsel filed a motion to withdraw and for an

order to establish an attorney’s lien pursuant to HRS § 507-81.

            On January 12, 2006, Lange filed an “Ex Parte Motion

for an Order Directing [Riethbrock] to do Everything Within His

Power to Have the [Pukalani property] Reconveyed Back to

[Riethbrock] -- by [Alfred Reichardt], in Whose Favor a Quitclaim

Deed was Executed by [Riethbrock] and Recorded on December 23,

2005.”    In his declaration, Lange’s counsel stated that he went

on-line to verify the status of the Pukalani property and



      3
            The transcript of the December 14, 2005 hearing is not in the
record.

                                      6
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



discovered that Riethbrock had quitclaimed it to Reichardt,

Riethbrock’s friend in Germany.       Lange asserted that the motion

was being made “within a few hours of . . . learning of the

highly improper and prejudicial transfer of title[.]”            Lange

attached a copy of the quitclaim deed to her motion.            The family

court subsequently granted the motion and ordered Riethbrock to

do “everything in his power to accomplish the immediate

reconveyance and recording” of the Pukalani property.

Additionally, the court ordered Riethbrock to pay Lange’s

attorney’s fees in connection with the reconveyance.

          On January 13, 2006, the family court granted

Riethbrock’s counsel’s motion to withdraw, but denied without

prejudice the request to establish an attorney’s lien.

          In a pro se position statement filed on January 27,

2006, Riethbrock contended that he made the down payment on the

Pukalani property with money from his own funds and money gifted

to him by his mother.

          On February 1, 2006, Lange filed a motion in limine

requesting that the family court preclude Riethbrock “from

introducing any evidence at the February 3, 2006 trial” and that

Riethbrock be “found to be in default” because Riethbrock had not

cooperated in the discovery process and had “manipulate[d] and

insult[ed] this court” by transferring the Pukalani property.

Additionally, Lange requested the court find that:
          Lange has a 50% beneficial interest in said real
          property. Said interest is based on [Riethbrock] and


                                     7
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


           [Lange] being married and living together at the time
           that [Riethbrock] purchased said property; based on
           [Riethbrock] and [Lange] having shared their expenses
           since 1994; based upon [Lange] having never
           quitclaimed or otherwise given away her marital
           interest in said property; and based upon
           [Riethbrock’s] often expressed intention to have
           [Lange] live with [Riethbrock] on said property (at
           the time said property was purchased and for years
           thereafter).

           Riethbrock did not appear at the February 3, 2006

trial.   At the start of trial, the family court addressed three

faxes it had received from Riethbrock, one of which the court

interpreted to be a position statement on the property division

issue, and the other two as motions for continuances.               The court

noted the many opportunities it had given to Riethbrock to be

present at trial, including an opportunity to participate in the

February 3, 2006 trial by way of video conferencing.            However,

the court received no inquiries or requests from Riethbrock to

participate using video conferencing.        In addition, with regard

to Riethbrock’s motions for continuances, the family court

stated, in relevant part:
                 This matter has been pending for quite some
           time, and it is this [c]ourt’s position that it has
           previously made every effort to allow [] Riethbrock to
           attend this trial and that this [c]ourt does no longer
           have the ability to wait and see if [] Riethbrock will
           ever return to the United States[.]
           . . . .
           Riethbrock has had numerous continuances and at this
           point the [c]ourt is denying any requests for a
           continuance of trial.

           The family court then took up the property division

issue.   The court noted that it was unaware of any motion to

bring in the third party to whom the Pukalani property was

conveyed, and determined that the property was not in the marital

                                     8
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



estate.   Lange responded that the family court still had a

“legitimate right and interest to carry out the -- the parties’

interests, particularly [Lange’s] interest in the property[.]”

The family court stated:
                I think there needs to be a finding first that
          there was a fraudulent transfer. And I think the
          person whose interest in that property will be
          effected [sic] has a right to participate in that
          proceeding, which is why I think that you need to have
          that person made part and parcel of this proceeding.
                I mean I -- I see it -- two problems I see. Is,
          one, I -- I still think that this property no longer
          is part of the marital estate. Now, maybe it was
          fraudulently transferred out of the marital estate and
          maybe there is a way of addressing that, but I think
          that the way of addressing that does also include
          notice to that person and participation in that
          proceeding.
          . . . And as I indicated before I can only divide what
          is part of the marital estate. And if the property is
          not in the marital estate then the first, I think,
          order of business would be to get it back in the
          marital estate if that can be accomplished.

          The family court granted Lange’s February 1, 2006

motion in limine to the extent it requested that Riethbrock be

precluded from presenting evidence.        The family court then

defaulted Riethbrock only on the issue of child support, stating

that it would like to deal with each of the remaining issues

separately.   Accordingly, the family court did not admit evidence

on the value of the property or whether it was part of the

marital estate, but rather heard testimony from Lange regarding

the parties’ financial situation as it pertained to the issue of

child support.    Lange attempted to have an appraiser testify as

to the value of the Pukalani property, but the family court

denied the testimony because it believed the property was no

longer part of the marital estate.        The family court reserved

                                     9
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



deciding the property division issue until Reichardt was brought

into the proceeding.     The family court continued the property

division portion of the trial until March 8, 2006 to give Lange

“enough time to either file a memorandum or obtain service on

[Reichardt].”

          Lange filed a memorandum of law on February 16, 2006,

regarding whether Reichardt needed to be joined.           Lange argued

that, even in the absence of Reichardt, the family court had

jurisdiction to determine: (1) whether the transfer of the

Pukalani property to Reichardt was fraudulent; (2) the value of

the Pukalani property; and (3) the value of each spouse’s

interest in said property.

          In its March 6, 2006 Order After Trial/Hearing

concerning the February 3, 2006 trial, the family court

determined, in relevant part:
          C.    Next, the court dealt with the matter of the
          real property (located at 241 Hiwalani Loop, Pukalani
          Hawaii (TMK(2)2-3-054-034)) that [Riethbrock] had
          quitclaimed to a third person ([Riethbrock’s] good
          friend [Reichardt] in Germany) on or about December 5,
          2005 (ten days before the December 15, 2005 trial date
          for which [Riethbrock] had been granted a continuance
          to February 3, 2006). Said quitclaim was recorded by
          the Bureau of Conveyances on December 23, 2005.
                Based on such transfer of the property, the
          court makes a finding that said property is not now in
          the marital estate.
                1.    The court finds that it only has
          jurisdiction to decide what is in the marital estate.
          The court finds that legal notice of these divorce
          proceedings (concerning the disposition of said real
          property) need be given to [] Reichardt before the
          court could have jurisdiction to make orders
          concerning: (1) the validity of the transfer of said
          property by [Riethbrock]; (2) the [c]ourt’s
          jurisdiction to order the Bureau of Conveyances to do
          anything concerning said property[;] and (3) whether
          the court has jurisdiction to rule that said transfer
          by [Riethbrock] was a fraudulent transfer.

                                    10
***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


            2.    The court further determined that it is
      premature for [Lange] to ask the court to find that
      the transfer from [Riethbrock] to [] Reichardt was
      fraudulent.

      . . . .

      D.    Concerning [Lange’s] Supplementary Motion in
      Limine; Request #1:

            Order #3: Said request is GRANTED:
            [Riethbrock] is precluded from introducing any
            evidence (as a sanction for [Riethbrock’s]
            continuing unwillingness to provide responses to
            legitimate discovery; as a sanction for making
            false statements in order to obtain
            continuances; as a sanction for “giving away”
            the major asset that was subject to division by
            this court; and as a sanction for [Riethbrock’s]
            continuing failure to follow the applicable
            laws, court rules and procedures that guide
            divorcing parties).

      E.    As to Request #2 (holding [Riethbrock] in
      contempt) and #3 (finding [Riethbrock] in default as
      to all remaining issues in the case:

            Order #4: The court DENIED, in part, [Lange’s]
            Request for Default. Said request was denied in
            part pending [] Reichardt being brought into the
            case and/or the court receiving legal authority
            from [Lange] that the court has the authority to
            grant the default without transferee []
            Reichardt having an opportunity to participate
            in the litigation.

            Order #5:   The court DENIED, without prejudice
            [Lange’s] request to hold [Riethbrock] in
            Contempt.

      . . . .

      G.    Concerning Request Number 7 [asking the court to
      find that Lange has a 50% beneficial interest in the
      Pukalani property] on page 6 of the Memorandum in
      Support of [Lange’s] Supplementary Motion in Limine:

            Order #7: GRANTED, to the extent that the court
            will allow [Lange] to put on evidence at the
            trial today in support of [Lange’s] contention
            that she has a 50% beneficial interest in said
            property. [Riethbrock] is defaulted on this
            issue and he precluded [sic] from presenting any
            contrary evidence or argument concerning the
            extent of [Lange’s] interest in said property.

      H.    Concerning Request Number 8 [asking the court to
      mandate that Riethbrock pay Lange’s attorney’s fees]
      on page 7 of the Memorandum in Support of [Lange’s]
      Supplementary Motion in Limine:


                                11
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***




                Order #8: Said request is GRANTED, as to extent
                of [Lange’s] attorney’s fees that [Riethbrock]
                shall be responsible for paying. [Lange] will
                be allowed to present further evidence at trial,
                and by way of affidavit and by way or [sic]
                argument. [Riethbrock] is defaulted on the
                issue of [Lange’s] attorney’s fees and he is
                precluded from presenting any evidence or
                argument on this issue.

           A hearing was held on March 8, 2006, but no transcripts

of that hearing are contained in the record on appeal.             On

March 29, 2006, the family court entered an Order After Hearing

in which the court “reconsidered its position concerning the

[Pukalani] property” after reviewing Lange’s February 16, 2006

memorandum.   The family court found that the Pukalani property

was part of the marital estate.       The family court further

concluded that it had jurisdiction to decide each spouse’s

interest in the real property without requiring that Reichardt be

made a party.   The family court also ordered Riethbrock to

“accomplish” the reconveyance of the Pukalani property by

March 29, 2006, and set a hearing for May 8, 2006 for all further

motions.   The family court reserved for decision its

determination of the value of the Pukalani property and the value

of Lange’s interest in the property until May 8, 2006.             In regard

to child support, the family court found that Riethbrock “cannot

be relied on to make child support payments to [Lange]” and

accordingly found that “child support payments for a significant

period of time should be paid from [Riethbrock’s] one-half

interest of said real property.”         (Emphasis added).    In addition,


                                    12
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



the family court determined that Lange was entitled to attorney’s

fees from Riethbrock’s interest in the Pukalani property.

            On April 21, 2006, Lange filed a renewed motion for

default on “all the remaining issues[.]”         Also on April 21, 2006,

Lange filed a Supplemental Memorandum of Law in which she argued

that Riethbrock had no right to introduce evidence regarding the

property division.    Lange argued that she should receive a “fifty

percent interest” in the Pukalani property.          Lange noted that she

had testified that she and Riethbrock shared expenses and acted

as an “economic unit” throughout their marriage.           Lange

acknowledged that Riethbrock “negotiated for, qualified for and

otherwise arranged to purchase real property in his name alone”

while she and Riethbrock were married and living together.             Lange

asserted that Riethbrock kept asking her to move to the Pukalani

property.    Lange further asserted that she and Riethbrock

continued to share expenses and act as an “economic unit.”             Lange

also argued that her son from a previous marriage lived with

Riethbrock on the Pukalani property and helped to care for the

couple’s minor daughter.

            On May 5, 2006, Riethbrock’s new counsel filed a

response to Lange’s motion for default.         Riethbrock asserted that

the Pukalani property had been timely transferred back to

Riethbrock.    Riethbrock presented arguments regarding the

valuation of the Pukalani property, but did not present any

argument regarding how the property should be divided.


                                    13
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



           At the May 8, 2006 hearing, Riethbrock appeared by

phone.   Riethbrock’s new counsel recognized that pursuant to the

family court’s prior rulings, “[t]here was a 50 percent

beneficial interest that [Lange] was held to have in his real

property here in Maui.”     The family court acknowledged that the

Pukalani property had been returned to the marital estate, and

stated that it would issue a restraining order that Riethbrock

“not convey in any fashion the ownership or any control of the

property to anyone unless it is pursuant to a court ordered

sale.”   The family court also ordered that “the property be

listed and placed for sale effective immediately[,]” and asked

the parties to make their best efforts to agree to a listing

agent to sell the property.      The family court indicated that,

upon the sale, but “[b]efore distribution of the sale proceeds

from escrow[,] the [c]ourt will make an order detailing such

distribution.”    However, Lange’s counsel argued that a hearing on

the distribution of the sale proceeds would only be appropriate

if the parties could not agree.       The family court responded, “in

case that distribution of the sales proceeds from escrow is

contested for whatever reason[,] the parties can bring this

matter before the [c]ourt.”      The family court advised the parties

to submit “a stipulated order detailing the distribution” or, if

a stipulation could not be reached, a “proposed order,” which the

court would then “pick whichever one.”

           On June 8, 2006, the family court issued its Order


                                    14
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



After Hearing, in which it recounted its oral rulings, in

relevant part, as follows:
          6.    Concerning [Lange’s] [r]equest that the real
          property be listed for sale immediately: GRANTED. The
          [c]ourt determined that there is no alternative other
          than immediately listing said property for sale and
          selling it.

          . . . .

          9.    Concerning the matter of final distribution of
          the proceeds of escrow:
                a) If the parties agree, they shall submit a
          proposed Stipulated Order for the [c]ourt’s signature.
                b) If there is a dispute between [Riethbrock]
          and [Lange] regarding such distribution, each party
          shall submit a pleading that includes their [sic]
          proposed distribution. Oral argument is waived by the
          parties; the matter will be submitted for the
          [c]ourt’s written decision.
                c) There shall be no final distribution until
          the [c]ourt signs such a distribution order.

          . . . .

          12.   Concerning [Lange’s] [r]equest that future child
          support for a period of at least ten years be taken
          from [Riethbrock’s] share of the proceeds of the real
          property sale and placed in an interest bearing trust
          account from which monthly child support payments
          would be made to [Lange]:
                GRANTED. At [Riethbrock’s] suggestion, all
          future child support (approximately seventeen years)
          plus [Riethbrock’s] one-half share of college expenses
          shall be taken from [Riethbrock’s] one-half share of
          the property sale proceeds. The trust department of a
          major Hawaii Statewide bank shall administer said
          trust fund provided [sic] [Lange] with eight hundred
          seventy dollars ($870.00) a month payments and shall
          also provide to both parties annual reports on the
          condition of the fund and its disbursements. Any
          funds remaining after the final disbursement of
          payments, shall be considered the separate property of
          [Riethbrock] and subject to further distribution by
          the [c]ourt.

          13.   Concerning [Lange’s] [r]equest that attorney’s
          fees be granted to [Lange] in the amounts that have
          already been requested and may be requested throughout
          the pendency of this case:
                GRANTED in part and deferred in part. GRANTED
          as to the latest request for $3,154.31 and deferred as
          to the other prior request (for $65,928.51) and as to
          future requests for attorney’s fees.

(Formatting altered).


                              15
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



            On June 15, 2006, Lange filed a motion to order the

clerk of the second circuit court to sign the real property

Listing Agreement because Riethbrock had refused to execute it.

On August 14, 2006, Lange, citing HRS § 580-56(d) and Boulton,

filed a motion for the court to promptly enter an order deciding

all remaining or reserved property division issues because

further delay “may cause this court to ultimately lose

jurisdiction to divide the marital property.”          Lange then filed a

series of motions to effectuate the sale of the Pukalani

property.

            On September 11, 2006, Lange’s counsel filed a motion

for a judgment and an order establishing an attorney’s lien

pursuant to HRS § 507-81 on the sale proceeds of the Pukalani

property.

            On September 12, 2006, the family court authorized the

clerk to sign the “Deposit Receipt Offer and Acceptance on

[Riethbrock’s] behalf to accept the pending offer to purchase”

the Pukalani property for $515,000.00.         Additionally, on

September 26, 2006, the family court ordered the clerk to sign

“any and all documents on behalf of [] Riethbrock in connection

with the sale and escrow of the parties’ [Pukalani property.]”

In a separate order dated September 26, 2006, the family court

ordered the escrow company to “[d]istribute the payments to

itself, the real estate brokers and all those who were

responsible for the closing of escrow” as well as “[p]ay

                                    16
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



[Lange’s] child support arrearage in the amount of $13,920.00

from [] Riethbrock’s one-half share of the net proceeds of

escrow[.]”   In addition, escrow was “restrained and enjoined from

making any other distribution of funds from said escrow until

further order of [the] [c]ourt.”

           On October 5, 2006, Riethbrock filed a Motion and

Memorandum for Stay of Orders to Sell Property of [Riethbrock];

and for Dismissal of Action (motion for stay).          Riethbrock argued

that the family court did not have jurisdiction to order the sale

of the Pukalani property because it had failed to enter judgment

or issue a ruling dividing the property within one year of

entering its stipulated divorce decree.         Riethbrock cited Boulton

to support his assertion that the family court’s failure to

divide the property within one year divested it of jurisdiction

to distribute the sale proceeds.         In her opposition to

Riethbrock’s motion, Lange argued that Riethbrock’s reliance on

Boulton was misplaced, that the family court did divide the

property before the lapse of the one year limitation, and that

the litigation was prolonged because Riethbrock had engaged in an

effort to “delay,” “misrepresent,” “stonewall,” “abuse the

litigation process,” “and act in bad faith.”

           On October 19, 2006, the family court held a hearing on

Riethbrock’s motion for stay, and Lange’s motion for the court to

promptly decide all remaining or reserved property division

issues.   Lange argued, inter alia, that the family court had


                                    17
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



already divided the property by ordering that Riethbrock’s 50%

interest in the sale proceeds be placed in a trust for future

child support payments, and that Boulton was distinguishable from

the present case.    Riethbrock argued, inter alia, that

Boulton was applicable to the present case, that the court did

not establish a valuation for the property, and that the court’s

“oblique reference” to a one-half interest did not constitute a

judgment as to the property division issue.          The family court

orally ruled as follows:
          that it had previously entered on June 8th an order
          determining the amount of the child support that shall
          be taken from [Riethbrock’s] one-half share of the
          sales proceeds. Clearly that -- and -- and this was,
          and I previously stated at [Riethbrock’s] suggestion
          and agreement that the child support -- the future
          child support of approximately 17 years plus college
          costs shall be held in trust.
                And so, at this point the [c]ourt is not going
          to stop the sale [of the Pukalani property]. The
          [c]ourt is going to give enforcement to the [c]ourt’s
          previous order with respect to the child support.
                It appears to the [c]ourt that the [c]ourt may
          have implicitly made property division in this case.
          Certainly this sentence that I keep referring to from
          the June 8th -- June 8th order, paragraph 12. Again,
          it indicates that the child support is to be taken
          from [Riethbrock’s] one-half share of the property
          sale proceeds.
                And while I agree with [Riethbrock’s counsel]
          that the one-half share of the sale’s proceeds is not
          a determined number, in other words we don’t know if
          the house is going to sell for $513,000, or $500,000,
          or $450,000, whatever that one-half share is the
          [c]ourt has previously determined that [Riethbrock] is
          entitled to one-half share and consequently [Lange]
          appears to be entitled to one-half share.
                However, there is no final order which clearly
          sets forth determined amounts and detailed division,
          but I think implicitly the [c]ourt has made a property
          division of 50-50 in this case.

          On October 26, 2006, the family court entered its Order

Denying Pending Motions, in which it denied Riethbrock’s motion

for stay and for dismissal.      The court stated:

                                    18
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                Although not explicitly stated in the [c]ourt’s
          June 8, 2006 Order, it is implicit that the [c]ourt
          was dividing the real estate on the basis that each
          party would receive a one-half share of the net sale
          proceeds of the property, because the [c]ourt ordered
          that [] Riethbrock’s one-half share of the proceeds
          would initially be placed in a trust fund for past and
          future child support payments. Therefore, the [c]ourt
          has finally divided the property within the one-year
          period as required by HRS § 580-56(d).
                Secondly, the [c]ourt denies the motion to make
          any additional orders with respect to property
          division, because such orders would now be outside the
          prescribed period for such orders.
                [Riethbrock’s] motion for dismissal of [Lange’s]
          property claims on the basis that no property division
          order was made is also denied. As noted above, the
          [c]ourt implicitly made an order finally dividing the
          property in its Order dated June 8, 2006. Because
          that motion of [Riethbrock] is denied, it follows that
          [Riethbrock] is not entitled to a stay of the sale,
          and that motion is also denied.

          On November 24, 2006, Riethbrock timely filed his first

Notice of Appeal (Case No. 28289) of the family court’s

October 26, 2006 Order Denying Pending Motions.

          On January 23, 2007, Lange filed an Ex Parte Motion

Releasing [Lange’s] Funds from Escrow.         Also on January 23, 2007,

the family court granted Lange’s ex parte motion and ordered that

escrow was authorized to release funds totaling $100,000.00 from

Lange’s share of the sale proceeds and $1,740.00 from

Riethbrock’s share of the sale proceeds to cover his child

support payments for December 2006 and January 2007.            No Notice

of Appeal was filed from this order.

          On July 24, 2007, the family court filed an Order

Pertaining to Request for Attorney’s Fees, which mandated, inter

alia, that Riethbrock pay Lange’s attorney’s fees and costs in

the amount of $65,928.51.      The family court referenced its



                                    19
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



previous determinations regarding the awarding of attorney’s fees

to Lange.    On August 20, 2007, Riethbrock filed his second Notice

of Appeal (Case No. 28694), in which he challenged the family

court’s July 24, 2007 Order.

B.   ICA Appeal

            Riethbrock filed two separate Opening Briefs in Case

Nos. 28289 and 28694.      Riethbrock, 2011 WL 3455829, at *1.          The

ICA consolidated the two appeals for disposition.            However, the

ICA’s ruling on Riethbrock’s appeal in Case No. 28694, which

concerned the family court’s order regarding attorney’s fees, is

not challenged in Riethbrock’s questions presented.            Accordingly,

the arguments raised in Riethbrock’s Opening Brief in Case No.

28694 are not discussed further.          Hawai#i Rules of Appellate

Procedure (HRAP) Rule 40.1(d)(1) (“The application for a writ of

certiorari . . . shall contain . . . [a] short and concise

statement of the questions presented for decision. . . .

Questions not presented according to this paragraph will be

disregarded.”) (emphasis added).

            In his Opening Brief to the ICA in Case No. 28289,

Riethbrock asserted two points of error:
            A. The family court committed reversible error in
            denying Riethbrock’s motion for stay of orders to sell
            property of [Riethbrock] and for dismissal of the
            action.
            . . . .
            B. The family court committed reversible and
            constitutional error in filing the ex parte order on
            January 23, 2007, authorizing escrow to release
            $100,000 of the net sale proceeds from the Riethbrock
            house to [Lange] and her ex-attorney in violation of
            Riethbrock’s constitutional rights to due process and


                                     20
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


          equal protection.

          Riethbrock argued that his motion to stay the orders to

sell the Pukalani property was impermissibly denied because the

family court lost jurisdiction when it failed to “divide and

distribute” the Pukalani property within one year of its filing

the divorce decree as required under Boulton and HRS § 580-56(d).

Riethbrock contended that the family court did not divide the

Pukalani property in its June 8, 2006 order because the court

explicitly stated that the parties shall submit a proposed

stipulated order, and that “[t]here shall be no final

distribution until the [c]ourt signs such a distribution order.”

Additionally, Riethbrock argued that “[t]he record does not

reveal the existence of any such order filed within one year of

August 8, 2005 in which the [c]ourt finally divided and

distributed [Riethbrock’s] property and the Pukalani house.”

Accordingly, Riethbrock argued that the family court “lacked

jurisdiction of the subject matter to divide and distribute

Riethbrock’s real estate[.]”

          Riethbrock also contended that the family court’s

January 23, 2007 ex parte order authorizing escrow to release

$100,000 of the sale proceeds of the Pukalani property to Lange

violated his right to procedural and substantive due process, his

right to equal protection, and Hawai#i Family Court Rules (HFCR)

Rules 5 and 7.

          In her Answering Brief, Lange argued that although the


                                    21
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



family court did not explicitly state that it was dividing the

property in its June 8, 2006 order, the family court was not

divested of jurisdiction because it had “defaulted [Riethbrock]

as to [Lange’s] claim of a 50% interest in the property,” “used

that division in making related orders (such as the fund for

child support)[,]” and “fixed the value of the property at the

sum of $513,000.”    Alternatively, Lange asserted that the

majority opinion in Boulton improperly characterized the

legislative history of HRS § 580-56(d) as applying to all marital

property, instead of merely “dower and curtesy rights” as

asserted by the dissenting opinion.        (Citing Boulton, 69 Haw. at

7, 730 P.2d at 341 (Wakatsuki, J., dissenting)).           Lange also

argued that post-Boulton decisions have shown that “a timely

order for property division can be enforced after the one year

period has ended[,]” and that Riethbrock’s misconduct, i.e.,

conveying the Pukalani property, should toll the statute.

(Citing Todd v. Todd, 9 Haw. App. 214, 832 P.2d 280 (1992);

Richter v. Richter, 108 Hawai#i 504, 122 P.3d 284 (App. 2005);

Kano v. Kano, 8 Haw. App. 172, 799 P.2d 55 (1990)).           In addition,

Lange argued that the January 23, 2007 order releasing funds from

escrow did not violate Riethbrock’s constitutional rights.             Lange

further argued that Riethbrock’s appeal was, in effect, an

untimely appeal of the June 8, 2006 order dividing the property.

          In his Reply Brief, Riethbrock argued, inter alia,

that: (1) Boulton is applicable and still valid law; (2) Lange’s


                                    22
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



cited cases were distinguishable from the present situation in

which the family court lacked jurisdiction to divide the Pukalani

property and order the distribution of the sale proceeds; and (3)

the ICA had appellate jurisdiction.

           The ICA concluded that because the family court had

“implicitly” divided the property in its June 8, 2006 order,

“Lange’s interest in the Pukalani Property and the methodology by

which she would receive that interest had been timely

determined,” before the one-year limitation set forth in Boulton

and HRS § 580-56(d).      Riethbrock, 2011 WL 3455829, at *1-2.

Accordingly, the ICA determined that the family court properly

denied Riethbrock’s motion to stay.         Id. at *2.     In addition, the

ICA determined that it lacked jurisdiction to address the family

court’s January 23, 2007 order because it “arose two months after

the [first] notice of appeal was filed[,]” and Riethbrock failed

to file a separate notice of appeal from that order.             Id.

           The ICA affirmed the family court’s October 26, 2006

Order Denying Pending Motions, and entered its Judgment on Appeal

on August 23, 2011.      Id. at *3.    Riethbrock timely filed his

application on November 16, 2011.          Lange did not file a response.

                        II.   Standards of Review

A.   Statutory Interpretation

           “Statutory interpretation is a question of law

reviewable de novo.”      State v. Wheeler, 121 Hawai#i 383, 390, 219
P.3d 1170, 1177 (2009) (internal quotation marks omitted).              This

                                      23
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



court’s construction of statutes is guided by the following

rules:
           First, the fundamental starting point for statutory
           interpretation is the language of the statute itself.
           Second, where the statutory language is plain and
           unambiguous, our sole duty is to give effect to its
           plain and obvious meaning. Third, implicit in the
           task of statutory construction is our foremost
           obligation to ascertain and give effect to the
           intention of the legislature, which is to be obtained
           primarily from the language contained in the statute
           itself. Fourth, when there is doubt, doubleness of
           meaning, or indistinctiveness or uncertainty of an
           expression used in a statute, an ambiguity exists.

Id. (quoting Citizens Against Reckless Dev. v. Zoning Bd. of

Appeals of the City & Cnty. of Honolulu, 114 Hawai#i 184, 193,

159 P.3d 143, 152 (2007)).

B.   Subject Matter Jurisdiction

           The existence of jurisdiction is a question of law
           that we review de novo under the right/wrong standard.
           Questions regarding subject matter jurisdiction may be
           raised at any stage of a cause of action. When
           reviewing a case where the circuit court lacked
           subject matter jurisdiction, the appellate court
           retains jurisdiction, not on the merits, but for the
           purpose of correcting the error in jurisdiction. A
           judgment rendered by a circuit court without subject
           matter jurisdiction is void.

Lingle v. Hawai#i Gov’t Employees Ass’n, AFSCME, Local 152, 107

Hawai#i 178, 182, 111 P.3d 587, 591 (2005) (quoting Amantiad v.

Odum, 90 Hawai#i 152, 158-59, 977 P.2d 160, 166-67 (1999)).

                             III.   Discussion

A.   HRS § 580-56(d) does not limit the family court’s
     jurisdiction to divide the marital property at issue in the
     instant case

           Riethbrock argues that pursuant to Boulton, the one

year limitation set forth in HRS § 580-56(d) divested the family

court of jurisdiction to divide the Pukalani property.              HRS

                                     24
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



§ 580-56(d) provides:
          Following the entry of a decree of divorce, or the
          entry of a decree or order finally dividing the
          property of the parties to a matrimonial action if the
          same is reserved in the decree of divorce, or the
          elapse of one year after entry of a decree or order
          reserving the final division of property of the party,
          a divorced spouse shall not be entitled to dower or
          curtesy in the former spouse’s real estate, or any
          part thereof, nor to any share of the former spouse’s
          personal estate.

(Emphasis added).

          In Boulton, this court interpreted HRS § 580-56(d) to

divest the family court of jurisdiction to divide property in the

personal estate of a “former spouse” one year after the filing of

a divorce decree.    69 Haw. at 4-5, 730 P.3d at 340.         In his

dissent, Justice Wakatsuki argued that the one year limitation

set forth in HRS § 580-56(d) should be applied only to a spouse’s

dower or curtesy interest in a former spouse’s property.            Id. at

6-7, 730 P.3d at 341.

          We conclude that Boulton should be overruled.            We begin

our analysis with a brief discussion of dower and curtesy, and

the historical context in which HRS § 580-56(d) arose.

     1.   Dower and Curtesy

          Dower is “a provision made by the law for the support

of a wife after the death of the husband.”         Richards v. Richards,

44 Haw. 491, 504, 355 P.2d 188, 196 (1960) (emphasis added)

(citing Farm v. Cornn, 31 Haw. 574, at *6 (Haw. Terr. Oct. 9,

1930)); In re Estate of Lorenzo, 61 Haw. 236, 241, 602 P.2d 521,

526 (1979) (“Despite dower’s current statutory form, its purpose


                                    25
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



and effect remain the same as that established at common law as a

marital right created to provide an assured means of support for

the surviving wife.”).     At the time HRS § 580-56(d) was enacted

in 1973, HRS § 533-1 (Supp. 1973) provided:
          Every woman shall be endowed of one-third part of all
          the lands owned by her husband at any time during
          marriage, in fee simple, in freehold, or in leasehold,
          unless she is lawfully barred thereof. She shall also
          be entitled, by way of dower, to an absolute property
          in the one-third part of all his remaining property
          owned by him at the date of his death, after the
          payment of all his just debts.

(Emphasis added).

          Although common law dower was limited to a widow’s

interest in her former spouse’s real property, statutory dower

included a widow’s interest in both her deceased spouse’s real

property and his personal property.        See In re Castle’s Estate,

25 Haw. 108, at *4 (Haw. Terr. 1919); see also Carter v. Carter,

10 Haw. 687 (Haw. Rep. 1897).

          Similar to a woman’s dower interest, curtesy is a

widower’s right to certain property of a deceased wife.            See

DeMello v. Home Escrow, Inc., 4 Haw. App. 41, 50, 659 P.2d 759,

765 (1983) (noting that “during the life of the wife the husband

has no curtesy right, inchoate or otherwise”); Iona v. Uu, 1905
WL 1336, at *1-3 (Haw. Terr. Jan. 28, 1905) (noting that a

husband received a curtesy interest upon the death of his wife).

At the time HRS § 580-56(d) was enacted, HRS § 533-16 provided:
          In case the wife dies first and intestate, then except
          as in this section provided, her property shall
          immediately descend to her heirs, but shall be in all
          cases, whether she die testate or intestate, subject
          to a life interest in the husband in one-third of the


                                    26
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


             wife’s lands owned by her in fee simple, in freehold,
             or in leasehold, at the date of her death. The
             husband shall also, whether the wife die testate or
             intestate, be entitled, by way of curtesy to an
             absolute property in the one-third part of it all the
             wife’s remaining property owned by her at the date of
             her death, after the payment of all her just debts.

HRS § 533-16 (Supp. 1973) (emphasis added).

             Accordingly, both dower and curtesy described a

spouse’s interest in his or her deceased spouse’s “real property”

and “remaining property.”4

      2.     Evolution of HRS § 580-56(d)

             Revised Laws of Hawai#i (RLH) § 324-45 (1955), the

predecessor statute to HRS § 580-56(d), was entitled “Forfeiture

of dower” and provided: “A wife divorced shall not be entitled to

dower in her husband’s real estate, or any part thereof, nor to

any share of his personal estate.”          Accordingly, under RLH § 324-

45, a wife’s dower interest terminated immediately upon her

divorce.5

             In 1973, the legislature recodified RLH § 324-45 as HRS

§ 580-56.6    In apparent recognition of the increasingly common

      4
            In 1977, dower and curtesy were largely eliminated. See DeMello,
4 Haw. App. at 50 n.5, 659 P.2d at 765 n.5 (noting that 1976 Haw. Sess. Laws
Act 200, § 1 at 372, “eliminated dower and curtesy effective July 1, 1977, but
preserved all rights which accrued under case and statutory law relating to
dower and curtesy which vested prior to such date”). Dower was entirely
abolished in 1997. See 1997 Haw. Sess. Laws Act 244, § 17 at 495.

      5
            There appears to have been no analogous predecessor statute that
would have provided that a husband forfeit his curtesy interest upon divorce.

      6
             HRS § 580-56 (Supp. 1973) provided, in relevant part:

             (a)   Every decree of divorce which does not
             specifically recite that the final division of the
             property of the parties is reserved for further
             hearing, decision, and orders shall finally divide the
                                                                 (continued...)

                                      27
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



practice of a bifurcated divorce, the legislature made several


      6
      (...continued)
           property of the parties to such action.

            (b)   Following the entry of a decree of divorce in
            any matrimonial action in which the final division of
            the property of the parties to such action is reserved
            for further hearing, decision, and orders, each party
            to such action shall continue to have all of the
            rights to and interests in the property of the other
            party to such action as provided by chapter 533 to the
            same extent he or she would have had such rights or
            interests if the decree of divorce had not been
            entered, until the entry of a decree or order finally
            dividing the property of the parties to such
            matrimonial action, or as provided in subsection (d).

            (c)   When a party to a matrimonial action has
            remarried following the entry of a decree of divorce,
            in which the final division of the property of the
            parties is reserved for further hearings, decisions
            and orders, but prior to the entry of a decree or
            order finally dividing the property owned by the
            parties to that action, notwithstanding the provisions
            of chapter 533, the spouse of such remarried party
            shall have none of the rights or interests in the
            former spouse’s real property or personal estate as
            provided in chapter 533, or as otherwise provided by
            law, until such time as a decree or order finally
            dividing the property owned by the parties or either
            of them as of the effective date of the entry of the
            decree of divorce dissolving his or her prior marriage
            shall be entered. Upon the entry of a decree or order
            finally dividing the property of the parties to a
            matrimonial action in which a decree of divorce has
            been entered, the spouse of a party to such action who
            has remarried shall have all of the rights of a spouse
            as provided by chapter 533, or as otherwise provided
            by law, in and to the property of the former spouse
            vested in such spouse by such decree or order finally
            dividing the property of the parties or either of
            them, as of the effective date of the entry of the
            decree of dissolution of the prior marriage.

            (d)   Following the entry of a decree of divorce, or
            the entry of a decree or order finally dividing the
            property of the parties to a matrimonial action if the
            same is reserved in the decree of divorce, or the
            elapse of one year after entry of a decree or order
            reserving the final division of property of the party,
            a divorced spouse shall not be entitled to dower or
            curtesy in the former spouse’s real estate, or any
            part thereof, nor to any share of the former spouse’s
            personal estate.

            HRS § 580-56 has not materially changed since 1973.   See HRS
§ 580-56 (2006).

                                     28
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



amendments.    First, part (b) provided that after a divorce, all

HRS chapter 533 rights, i.e., those rights relating to dower and

curtesy, were preserved until a final order on the division of

the property was issued.      HRS § 580-56(b).     Second, part (c)

provided that, in a situation where one spouse remarries and then

dies before the property in the first marriage was finally

divided, the new spouse would not have any HRS chapter 533 rights

until after the property division order from the former marriage

was entered.   HRS § 580-56(c).      However, after the entry of the

property division order, the new spouse would have HRS chapter

533 rights in the property that was awarded to their spouse in

the former divorce.     HRS § 580-56(c).     Third, part (d) provided

that one year after entry of a divorce decree reserving the final

division of the couple’s property, a divorced spouse “shall not

be entitled to dower or curtesy in the former spouse’s real

estate, or any part thereof, nor to any share of the former

spouse’s personal estate.”      HRS § 580-56(d).      Notably, although

the predecessor statute applied only to dower, i.e., a woman’s

interest in her husband’s property, the 1973 statute covered the

rights of both spouses.

          In a 1973 Committee Report regarding the amendments,

the Senate Judiciary Committee noted:
                The purpose of this bill is to establish rights
          of divorced persons to dower and curtesy in their
          former spouse’s estates when the divorce decree does
          not finally divide the property of the parties.
          . . . .
                The divisible divorce, that is where the
          marriage is dissolved but the other rights of the

                                    29
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


          parties have not been adjudicated, is quite common.
          Under present law, in the event one party to that
          divorce were to die before the division of the
          property was completed, intervening rights of a new
          spouse could have attached. This hiatus should be
          eliminated by statutory enactment.
                The proposed language reserves to a former
          spouse the rights to dower and curtesy presently
          granted by Hawaii Revised Statutes until the entry of
          a Decree which finally divides the property of the
          parties to the former marriage.
          . . . .
                The bill clearly indicates that this right to
          dower or curtesy will extend only for a period of one
          year of the entry of a decree or order reserving the
          final division of property.

S. Stand. Comm. Rep. No. 852, in 1973 Senate Journal, at 967-68

(emphasis added); see H. Stand. Comm. Rep. No. 618, in 1973 House

Journal, at 1045.

          Thus, it appears that the Legislature sought to clarify

who would have a dower or curtesy interest where property

division issues were not resolved, but a divorced spouse

remarried and later died before the property division in the

former marriage was resolved.       As this court explained in Magoon

v. Magoon, 70 Haw. 605, 613, 780 P.2d 80, 84-85 (1989), HRS

§ 580-56(c) “serves to prevent the attachment of intervening

dower or curtesy rights in the event a party remarries before the

property division is effected; it bars the right of dower or

curtesy ‘to a subsequently acquired spouse until the property of

the parties [to the pending action] has been finally divided[.]’”

(Brackets in original).     Under the 1973 amendments, the

decedent’s former spouse would continue to have a dower or

curtesy right in the deceased spouse’s real and personal estate

for one year after the filing of the divorce decree.            1973 Haw.
30
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Sess. Laws Act 192, § 2 at 333-34; HRS § 580-56(c)-(d) (1973).

Under the predecessor statute, RLH § 324-45, the subsequent wife

would immediately have rights in the property, although the

former wife may otherwise have been entitled to a share of the

property if her spouse had not died before the property was

finally divided.

            Therefore, the legislative history and statutory scheme

indicate that HRS § 580-56(d) was meant to apply solely in the

context of a spouse’s right to dower or curtesy after a divorce.7

      2.    Boulton should be overruled

            In 1986, thirteen years after HRS § 580-56 was

recodified and amended, this court held in Boulton that HRS

§ 580-56(d) divested the family court of jurisdiction to divide a

former spouse’s “personal estate” one year after the filing of a

divorce decree reserving property division.           69 Haw. at 5, 730

P.3d at 340.    There, the family court granted a divorce decree in

January 1984, but it did not immediately resolve the issue of

property division.      Id. at 3, 730 P.2d at 339.       The case “lay

dormant” in the family court for over a year before the husband

served a request for the wife to produce documents.            Id.   The


      7
            As mentioned supra note 4, dower and curtesy were sharply
restricted in 1977. However, under the Uniform Probate Code, which was
enacted in 1977, a surviving spouse still has an interest in the estate of a
deceased spouse. See, e.g., HRS §§ 560:2-102 (2006) (concerning a surviving
spouse’s right to an intestate share), 560:2-202 (2006) (concerning a
surviving spouse’s right to an elective share), 560:2-301 (2006) (concerning
the rights of a surviving spouse unprovided for in a will). Because the
question of whether HRS § 580-56(d) extends to the rights of a surviving
spouse under the Uniform Probate Code is not before us, we do not reach that
issue.

                                     31
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



husband sought division of real property that had been owned by

the couple.    Id.    The wife filed a motion to dismiss based on HRS

§ 580-56(d).    Id.   The family court construed the statute “to

divest the family court of jurisdiction[,]” and accordingly,

dismissed the case.      Id.

            On appeal, the husband argued that the phrase “dower or

curtesy” in HRS § 580-56(d) referred to both the “former spouse’s

real estate” and the “former spouse’s personal estate.”              69 Haw.

at 3, 730 P.2d at 339.         Under this construction, HRS § 580-56(d)

only applied to dower and curtesy rights, rather than any other

rights that a spouse might have in the other’s property.             This

court rejected the husband’s argument, and instead held that the

statute should be read as: “[f]ollowing . . . the elapse of one

year after entry of a decree or order reserving the final

division of property of the party, a divorced spouse shall not be

entitled . . . to any share of the former spouse’s personal

estate.”8   Id. at 4, 730 P.2d at 339.

            The husband also argued that “the term ‘personal


      8
            This court’s analysis was as follows:

            The parallel wording of the phrases “to any dower or
            curtesy in the former spouse’s real estate” and “to
            any share of the former spouse’s personal estate”
            indicates that each modifies the previous portion of
            the sentence requiring resolution within one year.
            Thus, we read the plain wording of the statute to be,
            “[f]ollowing ... the elapse of one year after entry of
            a decree or order reserving the final division of
            property of the party, a divorced spouse shall not be
            entitled ... to any share of the former spouse's
            personal estate.”

Id. at 3-4, 730 P.3d at 339.

                                      32
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



estate’ only refer[red] to a deceased person’s hereditament,

rather than a living person’s property.”            Id. at 4, 730 P.2d at

340.    This court noted that it was not clear whether the term

“personal estate” applied to the property of both living and

deceased persons, and noted that the term was not defined in HRS

chapter 580.      Id.    Furthermore, because there was no legislative

history to guide it in construing the term “personal estate,”

this court looked to case law interpreting the term “personal

estate” in the context of divorce actions, and determined that

“personal estate” in HRS § 580-56(d) included “property of living

persons.”     Id.    at 4-5, 730 P.2d at 340.       This court then held

that real property constituted part of the “personal estate” for

purposes of HRS § 580-56(d), and thus, needed to be divided

within the one year limitation stated in the statute.               Id. at 4,

730 P.2d at 340.        Accordingly, this court concluded that the

family court did not have jurisdiction to resolve the parties’

property division because it failed to divide the property within

one year of filing the divorce decree.            Id. at 5, 730 P.2d at

340.

             In his dissent in Boulton, Justice Wakatsuki analyzed

the legislative history of HRS § 580-56(d) and concluded that “it

[wa]s clear [] that the 1973 amendment was directed only at

preserving dower and curtesy rights in the former spouse prior to

property division, and that the one-year period was intended as

an outside time limit on those dower and curtesy rights only.”


                                       33
      ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



69 Haw. at 7, 730 P.2d at 341 (emphasis in original) (Wakatsuki,

J., dissenting).      Justice Wakatsuki continued:
                  The majority’s application of the “dower or
            curtesy” phrase to only real estate and not personal
            estate means that under the pre-1973 statute a wife
            could not share in any of her husband’s property after
            a divorce decree was entered. In other words, the
            majority’s construction would make property division
            after the dissolution of the marriage impossible.
                  Therefore, the one-year cut-off should apply
            only to dower and curtesy rights in the real and
            personal estate of the former spouse. Because neither
            dower nor curtesy is involved here, the lower court
            improperly dismissed the case.

Id.
            We take this opportunity to reexamine HRS § 580-56(d)

and this court’s application of that statute in Boulton.              At

best, the language of HRS § 580-56(d) is ambiguous as to whether

it applies only to a dower and curtesy interest in a former

spouse’s personal estate or whether it also applied to the

personal estate of living persons.          Where a statute is ambiguous,

we look to the legislative history for guidance to determine the

legislature’s intent.       See Wheeler, 121 Hawai#i at 390, 219 P.3d

at 1177 (holding that “the meaning of the ambiguous words may be

sought by examining the context, with which the ambiguous words,

phrases, and sentences may be compared, in order to ascertain

their true meaning.       Moreover, the courts may resort to extrinsic

aids in determining legislative intent, such as legislative

history, or the reason and spirit of the law”) (internal

quotation marks and citation omitted).           As previously discussed,

the legislative history and statutory scheme of HRS § 580-56

clearly indicate that the limited purpose of the statute was to


                                      34
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



impose a one year limit only on the family court’s jurisdiction

to award dower and curtesy.       See 1973 Haw. Sess. Laws Act 192,

§ 2 at 333-34; S. Stand. Comm. Rep. No. 852, in 1973 Senate

Journal, at 967-68; H. Stand. Comm. Rep. No. 618, in 1973 House

Journal, at 1045.     Nothing in the legislative history suggests

that the legislature intended the statute to divest the family

court of jurisdiction to divide all of the former spouse’s

property.

            In determining that the phrase “dower or curtesy”

applied only to the former spouse’s real estate, the Boulton

majority broadened the scope of HRS § 580-56(d) to apply the

limitations period to the division of the former spouse’s entire

personal estate, rather than only that portion of the personal

estate in which a former spouse had a “dower or curtesy” right.

This interpretation is inconsistent with the legislative history

of HRS § 580-56(d).9

            Moreover, the majority’s interpretation effectively

deleted the phrase “dower or curtesy in the former spouse’s real

estate” from HRS § 580-56(d).        See Boulton, 69 Haw. at 4, 730

P.2d at 339 (“[W]e read the plain wording of the statute to be,

      9
            We note that this court’s holding in Boulton also conflicts with
the partnership model of marital property division. Under partnership
principles, property acquired during the marriage that is not marital separate
property belongs to the marital partnership and not to the “former spouse.”
See Hussey v. Hussey, 77 Hawai#i 202, 206-07, 881 P.2d 1270, 1274-75 (App.
1994), overruled on other grounds by State v. Gonsales, 91 Hawai#i 446, 984
P.2d 1272 (App. 1999). However, under the interpretation of HRS § 580-56(d)
set forth in Boulton, marital partnership property that is not distributed
within one year of the divorce decree would default to the spouse in whose
name the property is titled, and thus would not be divided pursuant to
partnership principles.

                                     35
       ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



‘[f]ollowing . . . the elapse of one year after entry of a decree

or order reserving the final division of property of the party, a

divorced spouse shall not be entitled . . . to any share of the

former spouse’s personal estate.’”).           The Boulton majority’s

interpretation essentially rendered the phrase surplusage.                See

Potter v. Hawaii Newspaper Agency, 89 Hawai#i 411, 422, 974 P.2d
51, 62-63 (1999) (“Our rules of statutory construction require us

to reject an interpretation of [a] statute that renders any part

of the statutory language a nullity.”).

             Furthermore, as Justice Wakatsuki noted, “[t]he

majority’s application of the ‘dower or curtesy’ phrase to only

real estate and not personal estate means that under the pre-1973

statute a wife could not share in any of her husband’s property

after a divorce decree was entered.”           Boulton, 69 Haw. at 7, 730

P.2d at 341 (Wakatsuki, J., dissenting).            As discussed supra,

prior to its recodification as HRS § 580-56, RLH § 324-45 was

entitled “[f]orfeiture of dower” and provided, “[a] wife divorced

shall not be entitled to dower in her husband’s real estate, or

any part thereof, nor to any share of his personal estate.”                   This

language was clearly limited only to a wife’s dower interest,

which, as stated above, was an interest that arose only upon the

death of a husband.        See Richards, 44 Haw. at 504, 355 P.2d at

196.    However, if the Boulton majority’s analysis were applied to

RLH § 324-45, a wife’s interest in all of her former spouse’s

property would cease immediately upon divorce, even if the former


                                       36
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



spouse were still living.10

            Accordingly, we disagree with the reasoning of the

Boulton majority.     We, therefore, overrule Boulton, and hold that

HRS § 580-56(d) does not limit the family court’s jurisdiction to

divide the property at issue in the instant case.11

B.    The ICA lacked jurisdiction to consider Riethbrock’s
      contention that the family court erred in granting Lange’s
      motion to release funds from escrow

            In its SDO, the ICA held that it lacked jurisdiction to

address “Riethbrock’s second point of error . . . concerning the

January 23, 2007 Order Granting Ex Parte Motion Releasing

Defendant’s Funds From Escrow [that] arose two months after the

notice of appeal was filed.”        Riethbrock, 2011 WL 3455829, at *3.

      10
            Contrary to the Boulton majority’s construction, the legislative
history to the 1973 amendments noted that “[t]he divisible divorce, that is
where the marriage is dissolved but the other rights of the parties have not
been adjudicated, is quite common.” S. Stand. Comm. Rep. No. 852, in 1973
Senate Journal, at 967; H. Stand. Comm. Rep. No. 618, in 1973 House Journal,
at 1045.

      11
            We further note that, even under the holding in Boulton,
Riethbrock’s argument is without merit because the family court implicitly
divided the Pukalani property before the one year limitations period elapsed.
The family court entered its stipulated divorce decree on August 8, 2005. It
subsequently implicitly divided the Pukalani property in various orders,
including its June 8, 2006 order, in which it ruled that: “all future child
support (approximately seventeen years) plus [Riethbrock’s] one-half share of
college expenses shall be taken from [Riethbrock’s] one-half share of the
property sale proceeds.”
            The family court also “defaulted” Riethbrock on the issue of
Lange’s interest in the Pukalani property. In defaulting Riethbrock on this
issue and determining in multiple orders that Riethbrock’s one-half share of
the sale proceeds of the Pukalani property should be set aside for child
support, the family court timely and finally divided the Pukalani property
within the one year period required under Boulton.
            In Richter, the ICA held that the one year limitation in HRS
§ 580-56(d), as interpreted in Boulton, only applied to the family court’s
jurisdiction to “decide how the property of the parties will be
distributed[,]” but did not limit the family court’s jurisdiction to enforce
the property division orders. 108 Hawai#i at 506-07, 122 P.3d at 286-87
(emphasis added). Here, the family court timely divided the property under
the holding in Boulton, and thus had jurisdiction under the holding in Richter
to enforce its prior orders by ordering the sale of the Pukalani property.

                                     37
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Riethbrock appears to argue that the ICA “committed grave

constitutional error [in] deciding it lacked jurisdiction”

because his second notice of appeal, which was filed on

August 20, 2007 (Case No. 28694), and which the ICA consolidated

with the present case, “brought up for review . . . one of the

four distinct parts of a divorce case[.]”          As discussed below,

the ICA did not err in failing to address Riethbrock’s second

point of error regarding the January 23, 2007 Order because the

ICA lacked jurisdiction to entertain Riethbrock’s contention.

            Riethbrock filed two notices of appeal.          In his first

Notice of Appeal (Case No. 28289), filed November 24, 2006,

Riethbrock appealed the family court’s October 26, 2006 Order

Denying Pending Motions, in which the court denied Riethbrock’s

motion for stay on the ground that it had implicitly divided the

Pukalani property in its previous orders.          On August 20, 2007,

Riethbrock filed his second Notice of Appeal (Case No. 28694), in

which he challenged the family court’s July 24, 2007 Order

Pertaining to Request for Attorney’s Fees that mandated that

Riethbrock pay Lange’s attorney’s fees.12         Neither Notice of

Appeal challenged the family court’s January 23, 2007 Order

Granting Ex Parte Motion Releasing Lange’s Funds From Escrow.

            In Cook v. Surety Life Ins., Co., 79 Hawai#i 403, 409,



      12
            As noted supra, the ICA consolidated Case No. 28694 with Case No.
28289. Inasmuch as Riethbrock does not challenge the ICA’s ruling on the
issues presented in Case No. 28694, we do not discuss them further. See HRAP
Rule 40.1(d)(1).

                                     38
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



903 P.2d 708, 714 (App. 1995), the ICA held that when a party

appeals from a single order, “this court will only consider other

orders which were preliminary rulings upon which the subject

Order was predicated or were part of the series of orders which

collectively led to that Order.”         (Emphasis added); cf. Weinberg

v. Mauch, 78 Hawai#i 40, 46, 890 P.2d 277, 283 (1995) (holding

that when an order is properly certified under HRCP Rule 54(b),

the certification “necessarily render[s] every preliminary ruling

upon which it was predicated final and appealable as well”)

(citation omitted); Security Pac. Mortgage Corp. v. Miller, 71
Haw. 65, 71, 783 P.2d 855, 858 (1989) (noting that review is

limited to the scope of the orders appealed from).           Here, the

January 23, 2007 Order was not a “preliminary ruling[]” upon

which the subject Order “was predicated[.]”          First, the

January 23, 2007 Order cannot be considered a “preliminary”

ruling to the October 26, 2006 Order because it was filed later.

Black’s Law Dictionary 1299 (9th ed. 2009) (defining

“preliminary” as “[c]oming before” and usually “leading up to the

main part of something”).      Second, although the January 23, 2007

order was “preliminary” to the July 24, 2007 order, the

January 23, 2007 Order was not an order upon which the July 24,

2007 attorney’s fees order “was predicated” because it dealt with

a separate and unrelated issue, i.e., authorizing escrow to

release funds.    Accordingly, the ICA lacked jurisdiction to

address Riethbrock’s arguments relating to the January 23, 2007


                                    39
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



Order.

            In addition, Riethbrock’s reliance on Eaton v. Eaton, 7
Haw. App. 111, 748 P.2d 801 (1987), for the proposition that the

second Notice of Appeal brought up for review the January 23,

2007 Order “as one of the four distinct parts of a divorce case”

is misplaced.   In Eaton, the ICA determined that there are four

distinct parts of a divorce case: “(1) dissolution of the

marriage; (2) child custody, visitation, and support; (3) spousal

support; and (4) division and distribution of property and

debts.”   7 Haw. App. at 118, 748 P.2d at 805.         The ICA also

concluded that “parts (2), (3), and (4) are each separately final

and appealable as and when they are decided, but only if part (1)

has previously or simultaneously been decided[.]”           Id. at 118-19,

748 P.2d at 805.    Citing Eaton and without more, Riethbrock

appears to argue that the family court’s January 23, 2007 Order

was a “final appealable order or part.”         However, Riethbrock

never filed a notice of appeal from this “final appealable order

or part.”   As such, Riethbrock’s reliance on Eaton is misplaced.

            Inasmuch as the ICA properly concluded that it lacked

jurisdiction to entertain Riethbrock’s contentions, we do not

address Riethbrock’s remaining arguments that the family court’s

January 23, 2007 order violated his due process rights, equal

protection rights, Hawai#i Family Court Rules 5 and 7, and the

family court’s own November 20, 2006 Order.




                                    40
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***



                            IV.    Conclusion

          In sum, Boulton wrongly held that HRS § 580-56(d)

deprived the family court of jurisdiction to divide all property

one year after the filing of a divorce decree.          We therefore

overrule Boulton and hold that HRS § 580-56(d) does not limit the

family court’s jurisdiction to divide the property at issue in

the instant case.    Accordingly, the family court properly denied

Riethbrock’s motion for stay and to dismiss.          In addition, we

hold that the ICA did not have jurisdiction to address the family

court’s January 23, 2007 order releasing funds from escrow.                We

therefore affirm the judgment of the ICA.

On the briefs:
                                   /s/ Mark E. Recktenwald
R. Steven Geshell for
                                   /s/ Paula A. Nakayama
petitioner/plaintiff-
appellant.
                                   /s/ Simeon R. Acoba, Jr.
James P. Brumbaugh and
                                   /s/ James E. Duffy, Jr.
Brian R. Jenkins
(Brumbaugh & Jenkins) for
                                   /s/ Sabrina S. McKenna
respondent/defendant-
appellee.




                                    41